Citation Nr: 0928687	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-38 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder and post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen claims for entitlement to service connection for back 
and psychiatric disabilities.  

The Veteran's claims were previously before the Board in 
November 2006 when the Board found that new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for a psychiatric 
disability and then denied the reopened claim.  The Board 
also remanded a claim for whether new and material evidence 
had been submitted to reopen a claim for entitlement to 
service connection for a back disability.

The Veteran appealed the November 2006 denial of his reopened 
claim for entitlement to service connection for a psychiatric 
disorder to the United States Court of Appeals for Veterans 
Claims (Court).

In a December 2007 Joint Motion for Partial Remand, the 
parties moved the Court to issue an order vacating and 
remanding the Board's November 2006 decision to the extent 
that the reopened claim for entitlement to service connection 
for a psychiatric disorder was denied.  The Joint Motion 
argued that the Board had failed to provide adequate reasons 
and bases for VA's failure to obtain a medical nexus opinion.

The Court issued an order in December 2007 granting the 
parties' motion and ordered a remand of the portion of the 
November 2006 Board decision that denied the reopened claim 
for entitlement to service connection for a psychiatric 
disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be advised 
if further action is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The medical evidence of record establishes that the Veteran 
underwent psychiatric treatment during service and was 
diagnosed with a passive-dependent personality.  Post-service 
private and VAMC treatment records establish that the Veteran 
has been diagnosed with several psychiatric conditions 
including bipolar disorder, PTSD, and major depression.  As 
the record contains medical evidence of treatment for 
psychiatric disorders both during and after active duty 
service, the Board finds that a VA examination is necessary 
to establish the nature and etiology of any current 
psychiatric disorders.

In addition, in a January 2007 statement, the Veteran noted 
that he had undergone mental health treatment at the Salem 
VAMC three times in 2006.  His statements could also be 
construed as reporting treatment for a back disability in the 
past year.  The record currently contains VAMC records only 
dated through December 2003.  The VA records referenced by 
the Veteran are potentially pertinent to the claim for 
service connection, and they should be procured upon remand.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In its previous remand, the Board instructed that after the 
Veteran was provided certain notice with regard to the back 
claim, a supplemental statement of the case (SSOC) should be 
issued.  The notice was provided, but the SSOC was not 
issued.  This may have been due to the fact that the 
development was not fully completed before the psychiatric 
disability claim was appealed to the Court.  In any event, an 
SSOC is required.  38 C.F.R. § 19.38 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain from the Salem VAMC 
all outstanding records of the Veteran's 
evaluation or treatment for psychiatric 
or back disorders from December 2003 to 
the present.  All records or responses 
received should be associated with the 
claims file.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has a current psychiatric 
disability that had its onset in service 
or is otherwise related to a disease or 
injury in service.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

The examiner should identify all 
psychiatric disorders currently present.  
With respect to each diagnosed disorder, 
after review of the claims file and 
examination of the Veteran, the physician 
should render an opinion, as to whether 
it is at least as likely as not (50 
percent or greater probability) that such 
disorder began in service, was aggravated 
by active duty service, or was otherwise 
the result of a disease or injury in 
service.  The examiner's attention is 
drawn to the reports of psychiatric 
treatment in May 1962.

3.  If the benefit sought on appeal 
remains denied, an SSOC should be issued 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


